865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.L. Lea NABKEY, Plaintiff-Appellant,v.61ST DIST. CT., Legal Aid Society of Western, Michigan,Acting Judge Patrick McCauley, Stuart Hoffius, Mark Gleason,Ben Rosa, Cal Fein, George Bolhouse;  Joanne Stearns, PeterDouse, Defendants-Appellees.
No. 88-2180.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.

1
Before MILBURN and ALAN E. NORRIS, Circuit Judges;  and RICHARD SUHRHEINRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file indicates that appellant appealed on November 15, 1988, from the October 17, 1988, order and the failure of the district court to rule on the October 27, 1988 motion to set aside orders dated October 17, 18 and 19.  The motion to set aside was denied by order entered November 7, 1988.


4
This court lacks jurisdiction.  No final district court decision has been entered in the case nor has an order been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Fed.R.Civ.P. 54(b).   Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam);  William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Constr.  Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).  An order denying a motion to disqualify the judge is not immediately appealable.   In re City of Detroit, 828 F.2d 1160, 1165 (6th Cir.1987) (per curiam);  City of Cleveland v. Krupansky, 619 F.2d 576, 578 (6th Cir.), cert. denied, 449 U.S. 834 (1980).


5
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation